Citation Nr: 0920365	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-39 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from October 1962 
to October 1964.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.    

This case was initially before the Board in November 2007, at 
which time it remanded the issue currently on appeal for 
further evidentiary development.  The case has returned to 
the Board and is again ready for appellate action.


FINDINGS OF FACT

The objective evidence of record pertaining to the Veteran's 
asbestosis does not reflect Forced Vital Capacity (FVC) of 
75- to 80-percent predicted, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DCLO 
(SB)) of 66- to 80-percent predicted.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
asbestosis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.97, 
Diagnostic Code 6833 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  
VCAA letters from the RO to the Veteran dated in June 2004 
and December 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the December 2007 letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he 
has received all required notice in this case, such that 
there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decision in July 
2004.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in June 
2004, followed by subsequent VCAA and Dingess notice in 
December 2007, the RO readjudicated the claim in a December 
2008 SSOC.  Thus, the timing defect in the notice has been 
rectified.

With respect to the Veteran's increased-rating claim at 
issue, a content error exists in that no VCAA notice of 
record was sent in compliant with the Court's recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
Vasquez, the Court recently held that, at a minimum, a 
38 U.S.C.A. § 5103(a) notice requires that the Secretary 
notify the claimant that, to substantiate such a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, no VCAA notice letter of record that complies with the 
required elements listed above was sent.  In this regard, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the Veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the Veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  

In this vein, the Veteran and his representative have 
provided statements throughout the course of the appeal 
arguing the increased severity of his asbestosis and medical 
evidence of pulmonary function tests and of treatment 
demonstrating the worsening symptomatology of his asbestosis.  
See, e.g., the Veteran's claims for an increased rating dated 
in July 2001 and June 2004, and private pulmonary function 
test report dated in January 2004.  Therefore, any content 
defect was cured by the actual knowledge of the Veteran as to 
the symptoms required for a higher rating for his disability.  
Moreover, the Veteran was notified of the criteria for a 
higher rating for his disability by way of an October 2004 
SOC, such that a reasonable person should have been aware of 
the criteria.  Thereafter, the RO readjudicated the issue and 
issued a SSOC in December 2008.   In short, the content error 
here does not affect the essential fairness of adjudication 
of this case, and is not prejudicial. 

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and his VA 
treatment records.  Pertinent private treatment records also 
have been associated with the claims file.  Additionally, the 
RO provided the Veteran with several VA examinations in 
connection with his claim on appeal.  Further, the Veteran 
and his representative have submitted statements in support 
of his claim.  Thus, there is no indication that any 
additional evidence remains outstanding, and the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its November 2007 remand.  Specifically, 
the RO was to request the Veteran to identify all health care 
providers that have treated him for asbestosis since June 
2004 and obtain any such records, and provide the Veteran 
with a VA examination to determine the current nature and 
extent of severity of his asbestosis, with the examination 
report indicating the percentage of predicted FVC, the 
percentage of predicted DLCO (SB), and maximum oxygen 
consumption measured in ml/kg/minute with a cardiorespiratory 
limit.  The examiner also was instructed to indicate what 
specific symptoms are attributable to the service-connected 
asbestosis, as opposed to symptoms referable to obstructive 
lung disease due to smoking tobacco and exposure to coal, 
oil, and gas, or any other relevant nonservice-connected 
disabilities.  The Board finds that the RO has complied with 
these instructions and that the VA examination report dated 
in September 2008 substantially complies with the remand 
directives in the Board's December 2006 remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, June 
2003) until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  While older evidence is not necessarily 
irrelevant, it is generally not needed to determine the 
effective date of an increased rating.  See Francisco, supra.  

In this case, the Veteran contends that a higher disability 
rating should be assigned for his service-connected 
asbestosis to reflect more accurately the severity of his 
symptomatology.  See the Veteran's claim dated in June 2004.  
The Veteran's service-connected asbestosis is currently 
assigned a noncompensable disability rating under Diagnostic 
Code 6833 (asbestosis), effective December 31, 1997.  
38 C.F.R. § 4.97.  

Under Diagnostic Code 6833, a 10 percent evaluation for 
asbestosis requires FVC of 75- to 80-percent predicted, or 
DLCO (SB) of 66- to 80-percent predicted.  A 30 percent 
evaluation requires FVC of 65- to 74-percent predicted, or 
DLCO (SB) of 56- to 65-percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6833.  

A review of the evidence of record during the pertinent time 
period reveals a VA pulmonary function test completed in 
February 2003 that showed FVC of 86 percent predicted.  See 
VA pulmonary test report dated in February 2003.  
Subsequently, the Veteran submitted a private pulmonary 
function test report that indicated FVC of 30 percent 
predicted.  See private pulmonary function test report dated 
in January 2004.  

In May 2004, the Veteran underwent a VA examination, at which 
time he reported using inhalers on a regular basis; and 
experiencing shortness of breath, chronic coughing, and 
inability to walk more than 8 to 10 minutes without running 
out of breath.  However, the VA examiner noted that a recent 
computed tomography (CT) scan showed no malignancy and little 
change from a prior CT scan.  He also noted that the 
Veteran's use of inhalers was minimal.  Pulmonary function 
test results at the time showed FVC of 89 percent predicted.  
See VA examination report dated in June 2004 and pulmonary 
function test report dated in May 2004.  

The Veteran received another VA examination in September 
2008, at which time the Veteran reported intermittent use of 
an inhaled bronchodilator, with no use of oral steroids, 
antibiotics, or other immunosuppressive medications.  He 
reported a history of coughing, wheezing, and dyspnea, but no 
history of trauma to the respiratory system, pneumothorax, 
empyema, asthma, hemoptysis, chest pains, or respiratory 
failure.  A CT scan of the thorax revealed multiple bilateral 
parenchymal lung nodules, unchanged from a previous study.  
Pulmonary function test results showed FVC of 85 percent 
predicted and DLCO (SB) of 99 percent predicted.  See VA 
examination and plethysmograph reports dated in September 
2008.  

The September 2008 VA examiner additionally opined that she 
could not differentiate the symptoms of the Veteran's 
asbestosis from those of his obstructive lung disease and 
coronary artery disease because the symptoms overlap.  She 
further noted that the Veteran's chest imaging showed 
multiple plagues and nodules, which are seen in asbestosis; 
however, his pulmonary function test showed minimal 
obstructive lung defect, which is not seen in asbestosis.  
See VA examination report dated in September 2008.  In this 
regard, in the event that symptoms of a nonservice-connected 
disorder cannot be separated from those of a service-
connected disorder, VA must presume that all impairment shown 
is part and parcel of the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in 
this case, because the symptoms of the Veteran's nonservice-
connected obstructive lung disorder cannot be separated from 
those of his service-connected asbestosis, all symptoms 
related to his lung disorders will be attributed to his 
service-connected asbestosis.  Even so, the Veteran's 
pulmonary function test results do not reflect FVC or DLCO 
(SB) findings that would entitle him to a compensable rating 
for his asbestosis.  Thus, overall, a compensable disability 
rating is not warranted.  38 C.F.R. § 4.7.  

The Board acknowledges that the aforementioned January 2004 
private pulmonary function test report submitted by the 
Veteran indicates FVC of 30 percent, which meets the criteria 
for a 100 percent rating under Diagnostic Code 6833.  
However, the Board is inclined to give little probative 
weight to this report.  The Board finds that, as a whole, the 
Veteran's medical records do not reflect objective findings 
that would support a compensable disability rating, and that 
the results from the January 2004 private pulmonary function 
test show a great degree of inconsistency unsupported by the 
rest of the Veteran's medical records and test results.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for 
asbestosis.  38 C.F.R. § 4.3.   

The Board adds that there has never been an occasion since 
the effective date of his award when the Veteran's asbestosis 
has exceeded the current rating assigned by the RO.  Thus, 
there is no basis for further "staging" of his rating.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the Veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  


ORDER

A compensable disability rating for asbestosis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


